       Case 3:18-cv-01554-EMC Document 167 Filed 04/20/21 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                       FILED
                            FOR THE NINTH CIRCUIT                         APR 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
CRISTA RAMOS; et al.,                           No.    18-16981

                Plaintiffs-Appellees,           D.C. No. 3:18-cv-01554-EMC
                                                Northern District of California,
 v.                                             San Francisco

CHAD F. WOLF, Secretary of Homeland             ORDER
Security; et al.,

                Defendants-Appellants.

Before: CALLAHAN, CHRISTEN, and R. NELSON, Circuit Judges.

      The joint motion to continue the stay of proceeding is granted. On or before

June 25, 2021, the parties shall file supplemental letter briefs addressing whether

and/or how any ongoing governmental review of the TPS program “may alter or

resolve the claims in this matter.”
